October 1, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           YIGAL BOSCH, Appellant

NO. 14-13-00739-CV                          V.

      HARRIS COUNTY, THE HARRIS COUNTY DEPARTMENT OF
     EDUCATION, THE PORT OF HOUSTON AUTHORITY OF HARRIS
   COUNTY, THE HARRIS COUNTY FLOOD CONTROL DISTRICT, THE
   HARRIS COUNTY HOSPITAL DISTRICT, HOUSTON INDEPENDENT
    SCHOOL DISTRICT, HOUSTON COMMUNITY COLLEGE SYSTEM,
    GREATER SHARPSTOWN MANAGEMENT DISTRICT, and CITY OF
                      HOUSTON, Appellees

                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on August 5, 2013. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Yigal Bosch.
      We further order this decision certified below for observance.